UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 30, 2012 MANAGED FUTURES PREMIER WARRINGTON L.P. (Exact name of registrant as specified in its charter) New York000-5260320-3845577 (State or other(Commission File(IRS Employer jurisdiction ofNumber)Identification No.) incorporation) c/o Ceres Managed Futures LLC 522 Fifth Avenue - 14th Floor New York, New York 10036 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code:(855) 672-4468 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement On November 30, 2012, the registrant’s fifth amended and restated limited partnership agreement (the “Prior Agreement”) was amended (“Amendment No. 1 to the Fifth Amended and Restated Limited Partnership Agreement”) to change the name of the registrant. Amendment No. 1 to the Fifth Amended and Restated Limited Partnership Agreement is filed herewith as Exhibit 3.2. Item 5.03Amendments to the Articles of Incorporation or Bylaws; Change in Fiscal Year Change to the Registrant’s Name The registrant’s name was changed from “Warrington Fund L.P.” to “Managed Futures Premier Warrington L.P.” on November 30, 2012. The general partner of the registrant filed with the Secretary of the State of New York a Certificate of Amendment to the Certificate of Limited Partnership for the registrant noting the change in name of the registrant on November 30, 2012. The Amendment to the Certificate of Limited Partnership is filed herewith as Exhibit 3.1. Item 9.01Financial Statements and Exhibits Exhibit No. Description Certificate of Amendment to the Certificate of Limited Partnership of Warrington Fund L.P. dated November 27, 2012 Amendment No. 1 to the Fifth Amended and Restated Limited Partnership Agreement dated November 30, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MANAGED FUTURES PREMIER WARRINGTON L.P. By: Ceres Managed Futures LLC, General Partner By/s/ Walter Davis Walter Davis President and Director Date:December 6, 2012 December6, 2012 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Managed Futures Premier Warrington L.P. (formerly Warrington Fund L.P.) Current Report on Form 8-K Ladies and Gentlemen: On behalf of Managed Futures Premier Warrington L.P. (formerly Warrington Fund L.P.) and pursuant to Rule 13a-11 promulgated by the Securities and Exchange Commission (the “Commission”), we transmit herewith for filing with the Commission via EDGAR a Current Report on Form 8-K pursuant to the Securities Exchange Act of 1934 and the rules and regulations thereunder. Should members of the Commission’s staff have any questions or comments with respect to this filing, please contact the undersigned at (212) 728-8945. Very truly yours, James Lippert cc:Todd Hand, Esq. (Morgan Stanley Smith Barney LLC) Rita M. Molesworth, Esq. (Willkie Farr & Gallagher LLP)
